    Case 2:20-cr-00004-Z-BR Document 70 Filed 08/24/20            Page 1 of 1 PageID 170

                         IN THE LI-NITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                     AMARILLO DIVISION

LINITED STATES OF AMERICA                       $
                                                $
    Plaintiff,                                  $
                                                $
V                                               $                2:20-CR -4-Z-BR-(2)
                                                $
JTJAN   CHAVEZ.MARTINEZ                         $

                                                $
    Defendant                                   $


                  ORDER ADOPTING REPORT AND RECOMMENDATION
                          CONCERNING PLEA OF GUILTY

         On August 5,2020,the United States Magistrate Judge issued a Report and Recommendation

Conceming Plea of Guilty ("Report and Recommendation") in the above referenced cause. Defendant

Juan Chavez-Martinez filed no obiections to the Report and Recommendation within the fourteen-day

period set forth in 28 U.S.C. $ 636(bX1). The Court independently examined all relevant matters of

record in the above referenced cause-including the elements of the offense, Factual Resume, Plea

Agreement, and Plea Agreement Supplement-and thereby determined that the Report and

Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the

United States District Court. Accordingly, the Coun hereby FINDS that the guilty plea of Defendant

Juan Chavez-Martinez was knowingly and voluntarily entered; ACCEPTS the guilty plea of

Defendant Juan Chavez-Martinez; and ADJUDGES Defendant Juan Chavez-Martinez guilty of Count

Two in violation of 21 U.S.C. gg Sal(aX1) and 8a1GXlXC). Sentence will be imposed in accordance

with the Court's sentencing scheduling order.


         So ORDERED, August     4,2020.

                                                    MA     EW J.     CSMARYK
                                                            STAT     DISTRICT JUDGE
